DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicant’s argument and Peters’s 132 declaration, previous 102(a)(1) and 103 rejections over Tseng et al’026 in view of Jaiswal et al (3 Biotech (2015)) and Wu et al (International Journal of Pharmaceutics (2001)) are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated: The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).” 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Breadth of the Claims and Nature of the Invention
	Applicant claims a topical formulation (for dermal delivery) requiring an amphipol polymer ironically paired with at least one charged bioactive agent in a nanoemulsion (as a vehicle).  Applicant is claiming any kind of bioactive agent and any kind of amphipol that can be ironically paired.
State of the Prior Art
As evidenced by Zoonens et al (“Amphipols for Each Season”, J. Membrane Biol, vol.247, pg.759-796 (2014)), Amphipols have only been used to encapsulate and stabilize membrane proteins in aqueous dispersions (see Introduction, Table 1 and Table 6).  Amphipols are still in the developmental stage.  New amphipols such as non-ionic and sulfonated amphipols are being developed in order to withstand pH and charge density changes.  Amphipols can maintain proteins in their natural state (I.e., non-denatured) due to their mildness compared to conventional detergents/surfactants.  Amphipols other than A8-35 have not been well studied or characterized.  
Level of One of Ordinary Skill
	The relative skill of those in the art is high, that of a Ph. D. in chemistry or biochemistry with formulation experience because the invention involves encapsulating a bioactive agent which is not a membrane protein and ensuring that it is still bioactive in the formulation.
Level of Predictability in the Art
Since the encapsulation of non-membrane proteins with amphipols and/or their formulation in nanoemulsions is not well known, the level of predictability in the art is low.
Amount of Direction Provided by the Inventor and Existence of Working Examples
Applicant has only provided only one working example using one specific amphipol, A8-35 and one kind of bioactive agent, a neurotoxin (MCPT-201).  The specification does not provide a reasonable amount of direction or guidance for formulating stable ironically paired amphipol-bioactive agent complexes using other amphipols and/or other bioactive agents that retain their bioactivity.
Quantity of Experimentation Needed to Make or Use the Invention based on the Content of the Disclosure.
Because of the unpredictability of the art, and in the absence of more working examples (using other amphipols and other bioactive agents) given by applicant, one skilled in the art would not think that instant invention will work for every ionically paired amphipols and bioactive agents.  Therefore, one ordinarily skilled in the art cold not make and use the claimed invention without exercising undue experimentation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 12, 13, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tonge et al (US 2012/0189677 A1).
Tonge teaches ([0002] and [0005]) a formulation comprising BT (botulinum toxin – instant chemodenervation agent), lipid and surfactant wherein the lipid and surfactant are in the form of macromolecular assemblies of less than 100 nm in diameter.  Tonge teaches ([0080]-[0083]) that its formulation is made by the steps of: preparing an aqueous emulsion of lipid and BT; mixing the surfactant with the aqueous lipid/BT emulsion; such that the macromolecular assemblies are formed.  Tonge teaches ([0098]) that the surfactant used in its invention can be ionic, such as anionic, cationic and amphoteric surfactant.  As one of examples for the amphoteric surfactant, Tonge teaches amphipol A8-35 (see [0159]-[0161]).  It would have been obvious to one skilled in the art to use amphipol A8-35 as Tonge’s surfactant with a reasonable expectation of success.  Tonge teaches ([0271] and [0273]) that its formulations are suitable for topical delivery of BT to the skin or through the skin of humans.  Since Tonge is mixing instant amphipol A8-35 and instant bioactive agent (BT which is instant chemodenervation agent – see [0121] of present specification), it is the Examiner’s position that Tong’s amphipol A8-35 and its BT would inherently be ironically paired.  Tonge teaches ([0271]) that its formulation may be mixed with one or more cosmetic or pharmaceutically acceptable carriers or excipients such as antioxidants, chelating agents or preservatives.  Thus, Tonge renders obvious instant claims 1, 3, 4, 12, 13, 16-18 and 20-22 (as to claim 12, Tonge teaches [0280] that its formulation can be used to treat facial lines, creases and wrinkles; as to claim 13, Tonge teaches ([0061]) that its BT formulation facilitate penetration through the skin without using needles).
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tonge et al (US 2012/0189677 A1) in view of Wen et al (US 2008/0305989 A1).
Tonge does not teach instant TJ-modulating peptide.  Wen teaches ([0009]) isolated transdermal delivery peptides for treating skin diseases and/or facilitation or enhancement of transdermal delivery of pharmaceutically active agents.  In one of the preferred embodiments, Wen teaches a peptide TD-1 with the amino acid sequence of ACSSSPSKHCG (SEQ ID NO:2).  It would have been obvious to one skilled in the art to use Wen’s peptide TD-1 with the amino acid sequence of ACSSSPSKHCG (instant TJ-modulating peptide of claim 9 which is NH2-ACSSSPSKHCG-COOH) in Tonge’s formulation with a reasonable expectation of facilitating or enhancing the transdermal delivery of the active agent, as taught by Wen.  Thus, Tonge in view of Wen renders obvious instant claims 7-9 and 11.
  
It is to be noted that instant 103 rejections over Tonge can be overcome if applicant change “a nanoemulsion” to --- water-in-oil nanoemulsion --- in each of the independent claims as Tonge explicitly states in [0292] that its invention do not comprise an oil in water or water in oil emulsion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        January 1, 2022